 1
 2
 3
 4                                                             JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11 EJH GROUP, INC.,                             Case No. 8:18-cv-00009-JVS-DFM
12                          Plaintiff,          JUDGMENT
13         v.
14 BMW OF NORTH AMERICA, LLC,                   Judge: James V. Selna
   et al.                                       Courtroom: 10C
15
                  Defendants.                   Action Filed: December 1, 2017
16                                              Trial: June 11, 2019
17
18         This action came on regularly for trial on June 11, 2019, in Courtroom 10C of
19 the United States District Court, Central District of California, the Honorable James
20 V. Selna presiding. Plaintiff EJH Group, Inc. was represented at trial by Monica L.
21 Hartsock. Defendant BMW of North America, LLC was represented at trial by
22 Harold T. Schisler, II and Lindsey J. Boyd.
23         A jury of eight (8) persons was regularly impaneled and sworn. Witnesses were
24 sworn and testified. After hearing the evidence and argument of counsel, the jury was
25 duly instructed by the Court and the case was submitted to the jury with directions to
26 return a verdict on Plaintiff’s express warranty claim, Plaintiff’s civil penalties claim,
27 and Plaintiff’s implied warranty claim. The jury deliberated and thereafter returned to
28 the Court its verdict as follows:

                                                 1               Case No. 8:18-cv-00009-JVS-DFM
                                         [PROPOSED] JUDGMENT
1         I. Claim for Breach of Express Warranty and Civil Penalties
2    1.       Did EJH Group, Inc. lease a 2016 BMW 428i distributed by BMW of
3    North America, LLC?
4         X   Yes         ____ No
5    If your answer to question 1 is yes, then answer question 2. If you answered no,
6    stop here, answer no further questions, and have the presiding juror sign and
7    date this form.
8
9    2.       Did BMW of North America, LLC give EJH Group, Inc. a written
10   warranty?
11        X   Yes         ____ No
12   If your answer to question 2 is yes, then answer question 3. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and
14   date this form.
15
16   3.       Did the 2016 BMW 428i have a defect covered by the warranty that
17   substantially impaired the vehicle’s use, value, or safety to a reasonable lessee
18   in EJH Group, Inc.’s situation?
19        X   Yes         ____ No
20   If your answer to question 3 is yes, then answer question 4. If you answered no,
21   stop here, answer no further questions, and have the presiding juror sign and
22   date this form.
23
24   4.       Did BMW of North America, LLC or its authorized repair facility repair
25   the 2016 BMW 428i to conform to the written warranty after a reasonable
26   number of opportunities to do so?
27        X   Yes         ____ No
28

                                          2               Case No. 8:18-cv-00009-JVS-DFM
                                  [PROPOSED] JUDGMENT
 1        If your answer to question 4 is no, then answer question 5. If you answered yes,
 2        stop here, answer no further questions, and have the presiding juror sign and
 3        date this form.
 4
 5        5.     Did BMW of North America, LLC fail to promptly replace or repurchase
 6        the vehicle?
 7        ____ Yes             ____ No
 8        If your answer to question 5 is yes, then answer question 6. If you answered no,
 9        stop here, answer no further questions, and have the presiding juror sign and
10        date this form.
11
12        6.     What are EJH Group, Inc.’s damages? Calculate as follows:
13 Add the following amounts:
14               a.      The lease price of the vehicle itself:           $        22,499.65
15               b.      Charges for transportation and
16               manufacturer-installed options:                          $__________.___
17               c.      Finance charges actually paid by
18               EJH Group, Inc.:                                         $__________.___
19               d.      Sales tax, license fees, registration fees,
20               and other official fees:                                 $__________.___
21               e.      Incidental and consequential damages:            $__________.___
22
23                                                   SUBTOTAL             $__________.___
24
25 The Parties agree that the number of miles that the vehicle was driven between the
26 time when EJH Group, Inc. took possession of the vehicle and the time when it first
27 delivered to the Dealership regarding the dashboard is:
28                                                             Answer:    8,960 miles

                                                 3                  Case No. 8:18-cv-00009-JVS-DFM
                                         [PROPOSED] JUDGMENT
 1 The agreed value of use of the vehicle by EJH Group, Inc. before it was brought in
 2 for repair is:
 3                                           VALUE OF USE            $ 3,150.56
 4
 5 Subtract the VALUE OF USE from the SUBTOTAL above and insert result in
 6 TOTAL DAMAGES below:
 7
 8                                           TOTAL DAMAGES           $__________.___
 9
10        7.        Did BMW of North America, LLC willfully fail to repurchase or replace
11        the 2016 BMW 428i?
12        ____ Yes              ____ No
13        If your answer to question 7 is yes, then answer question 8. If you answered no,
14        stop here, answer no further questions, and have the presiding juror sign and
15        date this form.
16
17        8.        What amount, if any, do you impose as a penalty? [You may not exceed
18        two times the “TOTAL DAMAGES” that you entered in question 6.]
19                                           PENALTY                 $__________.___
20
21 Signed:___________/s/__________________
                   Presiding Juror
22
23 Dated: June 13, 2019
24
25             II. Claim for Breach of Implied Warranty of Merchantability
26     1. Was the 2016 BMW 428i of the same quality as those generally acceptable in
27        the trade?
28             X    Yes         _____ No

                                                4              Case No. 8:18-cv-00009-JVS-DFM
                                        [PROPOSED] JUDGMENT
 1         If your answer to question 1 is no, then answer question 2. If you answered
 2         yes, stop here, answer no further questions, and have the presiding juror sign
 3         and date this form.
 4
 5     2. What amount is EJH Group, Inc. entitled to receive as restitution to it for the
 6         2016 BMW 428i?
 7         $
 8
 9 Signed: ________/s/_______________
               Presiding Juror
10
11 Dated: June 13, 2019
12
13         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment
14 is granted and shall be entered in favor of Defendant BMW of North America, LLC
15 on all of the claims asserted against it by Plaintiff EJH Group, Inc.
16
17
18
19 DATED: June 26, 2019              BY     ______________________________
                                            HON. JAMES V. SELNA
20
21
22
23
24
25
26
27
28

                                               5                Case No. 8:18-cv-00009-JVS-DFM
                                       [PROPOSED] JUDGMENT
